Citation Nr: 1428341	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left ventricular hypertrophy (claimed as an enlarged heart), to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to October 1989; and from October 2001 to August 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied the Veteran's hypertension and heart disability service connection claims.  In September 2013, the Board remanded the Veteran's claims via the RO/Appeals Management Center (AMC).

A June 2009 determination denied the Veteran's claim for pension.  The Veteran submitted a timely June 2006 NOD with the determination.  In July 2010, the RO issued a SOC, and the Veteran subsequently issued a substantive appeal.  In March 2011 correspondence, the Veteran raised a claim for individual unemployability.  By way of July 2011 correspondence, the Veteran withdrew his appeal for pension and for a total rating based on individual unemployability.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals VA treatment records, dated from December 2003 to August 2012, which was considered by the RO in a March 2014 Supplemental Statement of the Case (SSOC).  All other documents within Virtual VA are either duplicative of the VBMS documents or are not pertinent to the present appeal.

In a September 2013 Statement in Support of Claim, the Veteran asserted that he had diabetes, secondary to hypertension.  This matter is referred to the RO/AMC for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, is not secondary to a service connected disability, and did not manifest within one year of the Veteran's discharge from service.

2.  The Veteran's left ventricular hypertrophy is not caused, aggravated by active service, nor is it secondary to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active duty military service, is not secondary to any service-connected disability, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Left ventricular hypertrophy was not incurred in or aggravated by the Veteran's active duty military service or any service-connected disabilities.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A pre-adjudicatory RO notice in August 2008 advised the Veteran of the evidence and/or information deemed necessary to substantiate a direct service claim as well as the relative duties on the part of VA and himself in developing the claim.  However, he was not given notice which informed him of the evidence and/or information deemed necessary to substantiate a secondary service connection claim.  In September 2013 and February 2014, the RO corrected this defect by sending the Veteran Dingess-compliant VCAA notices, regarding his secondary service connection claim.  After the notice was sent, the RO readjudicated the case in a March 2014 SSOC, thus curing any deficiencies in the VCAA notice requirements.  See Pricket, supra. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA and private treatment records, have been obtained and considered.  The Veteran's Social Security Administration (SSA) records have also been obtained and considered.  

The Board also finds that AOJ has substantially complied with the Board's September 2013 Remand.  The Board remanded this case for the purposes of issuing VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a heart disability as secondary to a service-connected disability; obtaining outstanding private and VA treatment records, to specifically include a December 2002 physical examination report from East Orange General Hospital; and obtaining an addendum opinion.  As previously mentioned, the Veteran was sent proper VCAA notice regarding his secondary service connection claim in September 2013 and February 2014.  In that letter, the Veteran was also asked to provide records and authorizations for the release of any records for any treatment of the Veteran's claimed conditions.  The Veteran responded with authorizations for the release of records for the East Orange General Hospital, New York Police Department, East Orange Police Department, and Fort Dix VA Medical Center.  The VA attempted to obtain all records for which authorization was provided.  In a December 2013 letter, the East Orange General Hospital reported that the Veteran's records were unavailable.  In March 2014, the New York Police Department responded that they had no records of the Veteran as a police officer.  The Fort Dix VA Medical center treatment records have been associated with the claims file.  Although no response has been received by the East Orange County Police, records from there have been previously associated with the claims file. 

As per the September 2013 Board Remand's instructions, the Veteran was afforded an addendum opinion in January 2014 with respect to the issues decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues as they are predicated on a review of the record, to include the Veteran's service, VA, and private treatment records.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and the Veteran's January 2010 VA examination, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

The January 2014 examiner opined that there may be outstanding private treatment records.  In this regard, the RO has requested that the Veteran identify and provide authorizations for any treatment of his claimed conditions in September 2013 and February 2014.  To date, the Veteran has not identified any outstanding private records which the RO has not requested.  The Board notes that the duty to assist is not a "one way street," and that when it is the Veteran that has the "information that is essential in obtaining the putative evidence," the Veteran cannot "passively wait" for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that there is no reasonable possibility that remanding these claims to obtain any additional treatment records would aid in substantiating these claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Based on the above development, the AOJ reconsidered the Veteran's claims and issued a March 2014 SSOC, which informed the Veteran of the reasons the denial was continued.  Therefore, the Board finds that the AOJ substantially complied with the September 2013 remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain chronic diseases, to include hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With a chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, hypertension is among the diseases listed in section 3.309(a).

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).  Hypertension or isolated systolic hypertension must be confirmed by ratings two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the United States Court of Appeals for Veterans Claims (Court) in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When the preponderance of the evidence is against the claim, the claim must be denied.  Id.

Hypertension

According to statements made in July 2008, the Veteran claims that his current hypertension is a result of in-service abnormal blood pressure, the stress from activation, and the East Orange Police Department's application service.  

During the review of the pertinent evidence in this case, and unless otherwise specified, all blood pressure measurements, hereafter, are expressed as systolic pressure divided by diastolic pressure in units of millimeters of mercury (mmHg).

During the Veteran's entrance exams, his blood pressure was noted to be 128/64 in April 1989.  On a Quadrennial exam, his blood pressure was 150/70 in April 1992.  According to the Veteran's STRs, his blood pressure measurements were recorded on dental exams with the following measurements: 147/79 in July 1994, 118/84 in May 1997 and 165/91 in February 2002.

A November 2001 employment examination conducted while the Veteran was still on active duty for the East Orange Police Department, the Veteran was found to have a blood pressure readings 150/100 and 148/60.  The examiner noted that the Veteran had intermittent high blood pressure and high pulse.  In November 2001, an exercise stress test at the Hackensack University Medical center revealed a resting blood pressure of 138/78 and peak exercise blood pressure of 198/76.

According to private treatment records from St. Joseph Hospital, a diastolic blood pressure reading of 97 was recorded in December 2002.  In January 2003, the Veteran underwent a physical examination at Passaic Public Schools' Medical Department; the examiner advised the Veteran to obtain follow up [treatment] for his blood pressure.  No blood pressure measurements were recorded in the examination report.  

According to VA treatment records, the Veteran had blood pressure measurements of 148/80 and 150/80 in December 2003 and was counselled on elevated blood pressure on a low sodium diet and exercise.  It was reported that he was not taking any medications.  The VA treatment records also noted that his blood pressure was monitored privately in the 130/80 range and that he wished to continue to monitor the blood pressure privately.  In April 2004, the Veteran was not taking any medication and had blood pressure readings of 160/80.  In May 2004, he was taking Hydrochlorothiazide.  The Veteran had blood pressure of 124/80, 130/80 and 120/80 in June 2004.  

The first confirmed diagnosis of hypertension was documented in a June 2004 doctor's note, which stated that the Veteran's blood pressure was in the 124/80 range and that his hypertension was controlled with medication.  According to an SSA disability questionnaire, the Veteran reported that his hypertension first interfered with his ability to work in April 2004.

The Board acknowledges the Veteran's representative's assertion in the April 2014 Informal Hearing Presentation, that the Veteran met the requirements for a current hypertension disability in December 2002, with diastolic blood pressure readings over 90 on three different days.  However, the readings referenced by the representative are based on the Veteran's statements and are not demonstrated by the medical evidence.  In this regard, in the Veteran's May 2013 Form 9, he asserted that he had blood pressure readings of 160/90 taken at St. Joseph Hospital in December 2002, 160/92 and 160/93 at East Orange General Hospital in December 2002.  The East Orange General Hospital treatment records have not been associated with the claims file because those records are no longer maintained at that hospital.  Treatment records from St. Joseph Hospital, dated in December 2002, are of record.  However, those records do not contain a blood pressure measurement of 160/90 as the Veteran reported.  Instead, the records state that the Veteran had diastolic blood pressure of 97.  Where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  Therefore, the Board finds the Veteran's statements as nonprobative evidence.  

The Veteran was afforded a VA examination in January 2010 and an addendum opinion was later provided by the same VA examiner in January 2014.   In his addendum opinion, the examiner opined that it is less likely than not that active duty caused or aggravated the Veteran's hypertension.  The examiner's opinion stated that the Veteran's hypertension started as labile (intermittent) hypertension when the Veteran was not on full time active duty in 1992 and continued to have intermittent hypertension until after service.  The examiner believed that the intermittent hypertension's onset began in 1992 because the Veteran's blood pressure was 150/70 in 1992.  The examiner opined that the Veteran's intermittent hypertension was not aggravated by his second period of service because the Veteran was still noted to have "intermittent" hypertension during his second period of active duty.  See November 2001 letter from the East Orange Police Department.  The examiner further cited post-service VA treatment records, dated in December 2003, which noted normal blood pressure without the use of medication in the 130/80 range.  In his rationale, the examiner noted that the Veteran's mild hypertension is consistent with the known medical history of many people who first develop intermittent hypertension, then easily controlled mild hypertension with "lifestyle" changes, and then later develop continuing hypertension requiring medication.

The Board accords great probative weight to the January 2014 VA examiner's addendum opinion as it is predicated on a review of the record, to include the Veteran's service, VA, and private treatment records.  The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to such an opinion.  Moreover, there are no medical opinions to the contrary.

In light of the above, the Board finds that the Veteran has a current diagnosis of hypertension, which meets the first element for service connection.  It is this disorder that the Veteran claims was cause by service, activation [back into service] and/ the application process of the East Orange Police Department.  The latter claim may be discounted entirely as it is clearly a civilian occupation and not related to the Veteran's active duty.  But the Veteran's claim that hypertension is related either to service or activation will be considered. Therefore, the entitlement to service connection turns on whether the Veteran's hypertension was manifested to a compensable degree within one year of his discharge from active duty or whether his hypertension is related to or aggravated by his active service. 

As an initial matter, the Board has considered whether presumptive service connection for hypertension is warranted.  However, the record fails to show that the Veteran's hypertension was manifested to a degree of 10 percent within one year following either of his active service discharges in October 1989 and August 2002.  The first diagnosis of hypertension was made in June 2004.  As noted before, the blood pressure reading at that time was 124/80.  A 10 percent rating for hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R 4.104, Diagnosis Code 7101.  Although the Veteran had occasional diastolic blood pressure measurements above 90 and systolic blood pressure readings above 160, the January 2014 examiner opined that those readings reflect intermittent hypertension until at least June 2004, when the Veteran was noted to be taking medication to control his hypertension.  Additionally, the occasional and rare high readings made in this case do not occur with a frequency that could be defined as predominately.  During the period up to and including June 2004, the blood pressure readings were predominately within normal limits as defined by VA.  There also is no evidence that the Veteran required continuous medication for his blood pressure until 2004, which is outside the one-year presumptive period of his second discharge from active duty.  As such, presumptive service connection is not warranted for hypertension.  See Walker, supra; 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, there is no probative evidence that the Veteran's hypertension was caused by or related to his military service.  In this regard, his service treatment records are negative for any complaints, treatment, or diagnosis of hypertension.  Furthermore, the January 2014 examiner opined that although the Veteran had intermittent hypertension that began before his second period of active service, his current hypertension is not caused or aggravated by any of his periods of active duty.   As discussed before, the Board accords great probative weight to the examiner's negative nexus opinion, and service connection is denied on a direct basis.

While the VA examiner found that, based upon his backwards review of the evidence, the Veteran had intermittent hypertension which he found started during the break between the Veteran's two periods of service.  The Board has determined that this does not raise a question of whether the intermittent hypertension preexisted the Veteran's second period of service.  This is because, hypertension, as defined by VA was not diagnosed until June 2004, almost two years after discharge from the second period of service.  Accordingly, there is no question of aggravation of a preexisting disorder here.  

The Board also notes that the Veteran contends that his current hypertension is related to his service.  In this regard, the Board finds that the etiology of the Veteran's hypertension is a medical issue that may not be competently addressed by lay evidence.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that the Veteran's own opinion to be non-probative evidence.  There is no indication that he has the medical training or expertise to make such a connection.  

While not raised by the Veteran or his representative, service connection on a secondary basis is also denied.  Service connection for any disability has not been awarded to the Veteran.

In light of the above, the weight of the credible and probative evidence demonstrates that the Veteran's current hypertension first manifested more than one year after service and is not related to his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Left Ventricular Hypertrophy (claimed as an enlarged heart)

The Veteran asserts that his left ventricular hypertrophy (LVH) is caused or aggravated by his hypertension or by his service. 

Here, the Veteran is being denied service connection for hypertension, which he claims caused his LVH.  As the Veteran is not currently service-connected for any other disabilities, he does not qualify for secondary service connection.  Therefore, the Board will now consider whether the Veteran's LVH is related to his active service.  

The service treatment records and post-service treatment records are silent for complaints or findings related to LVH.  The first indication that this disorder was present is noted in August 2007, many years after service.  LVH is not a disorder subject to the presumptions noted above.  The evidence of record is silent as to the question of whether LVH is related to or aggravated by service.  

The Veteran was afforded a VA opinion in January 2014 to determine the nature and etiology of his LVH.  The January 2014 VA examiner opined, 

The heart condition is [LVH] that in my medical opinion is more likely than not to be directly related to [V]eteran's hypertension, as there were no other abnormalities on the cardiac echo to cause LVH and HTN [hypertension] is well known and common cause of LVH ... The cardiac condition of [LVH] developed years after the development of hypertension requiring medications for control ... Therefore the heart condition was not directly caused by active duty and also was not aggravated beyond its natural progression by active duty, in my medical opinion.

The examiner further cited to VA treatment records, dated in August 2007, in which the Veteran's treating physician noted that the LVH was likely secondary to hypertension.

The Board accords great probative weight to the January 2014 VA examiner's opinion as it is predicated on a review of the record, to include his service, VA, and private treatment records.  The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Moreover, there is no medical opinion to the contrary.

The Board notes that the Veteran contends that his current LVH is related to his service.  In this regard, the Board finds that the etiology of the Veteran's hypertension may not be competently addressed by lay evidence.  Therefore, the Board finds the Veteran's own opinion as nonprobative evidence.  Davidson, supra; Jandreau, supra; see also Woehlaert, supra.

In light of the above, the weight of the credible and probative evidence demonstrates that the Veteran's current LVH is not related to his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Service connection for hypertension is denied.

Service connection for Left Ventricular Hypertrophy is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


